EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Cheng on 9/10/21.

The application has been amended as follows: 
1. (Amended) An exercise machine including:  
an actuator; 
a motor;
a cable coupled between the actuator and the motor; and
a processor configured to:
receive a series of position updates, wherein a position update is associated with motion of the cable coupled between the actuator and the motor;
based at least in part on an evaluation of the series of position updates, detect a first change in direction of travel; [[and]]
ignore the first change in direction of travel based at least in part on a determination that the first change in direction does not comply with a threshold position; and
determine that whether at least a portion of a repetition of a movement has been completed based at least in part on a determination that a second detected change in direction complies with the threshold position, wherein determining whether the at least portion of the repetition of the movement has been completed comprises: 
determining that the change in direction does not comply with a threshold position; and
ignoring the detected change in direction based at least in part on the determination that the change in direction does not comply with a threshold position.
2. (Amended)	The exercise machine of claim 1, wherein the processor is further configured to determine a range of motion for the movement, and wherein the determination that of whether the at least portion of the repetition of the movement has been completed is based at least in part on the range of motion.  
3. (Cancelled)	
4. (Cancelled)	
5. (Original)	The exercise machine of claim 2, wherein the range of motion comprises a start point and an end point.
6. (Original)	The exercise machine of claim 5, wherein determining the range of motion further comprises determine a difference between the start point and the end point. 

8. (Amended)	The exercise machine of claim 5, wherein the start point and the end point are updated with [[a]] the repetition.
9. (Original)	The exercise machine of claim 5, wherein updating the start point and the end point comprises determining at least one of an average, a moving average, or a weighted average of a plurality of previously recorded samples of start points and end points.
10. (Original)	The exercise machine of claim 9, wherein the plurality of previously recorded samples includes at least one sample from a previous set.
11. (Original)	The exercise machine of claim 5, wherein the range of motion further comprises a stride length.
12. (Original)	The exercise machine of claim 11, wherein the processor is further configured to detect a change in stride.
13. (Original)	The exercise machine of claim 1, wherein the processor is configured to determine a percent range of motion, the percent range of motion comprising a representation of position as a percent of the range of motion.
14. (Original)	The exercise machine of claim 13, wherein the processor is configured to determine, based at least in part on the percent range of motion, a transition from a concentric phase of the movement to an eccentric phase of the movement.
15.0(Original) The exercise machine of claim 14, wherein the transition from the concentric phase of the movement to the eccentric phase of the movement is 
16. (Original)	The exercise machine of claim 13, wherein the processor is configured to determine, based at least in part on the percent range of motion, a transition from an eccentric phase of the movement to a concentric phase of the movement.
17. (Previously presented)	The exercise machine of claim 16, wherein the transition from the eccentric phase of the movement to the concentric phase of the movement is determined at least in part by determining that the percent range of motion has changed from decreasing to increasing.
18. (Amended)	A method, comprising:  
receiving a series of position updates, wherein a position update is associated with motion of a cable coupled between an actuator and a motor included in an exercise machine;
based at least in part on an evaluation of the series of position updates, detecting a first change in direction of travel; [[and]]
ignoring the first change in direction of travel based at least in part on a determination that the first change in direction does not comply with a threshold position; and
determining that whether at least a portion of a repetition of a movement has been completed based at least in part on a determination that a second detected change in direction complies with the threshold position, wherein determining whether the at least portion of the repetition of the movement has been completed comprises: 

ignoring the detected change in direction based at least in part on the determination that the change in direction does not comply with a threshold position.
19. (Amended)	The method of claim 18, comprising determining a range of motion for the movement, and wherein the determination that of whether the at least portion of the repetition of the movement has been completed is based at least in part on the range of motion.  
20. (Cancelled)	
21. (Cancelled)	
22. (Amended)	The exercise machine of claim 1, wherein the processor is configured to filter out the detected first change in direction of travel using hysteresis.  
23. (Amended)	The exercise machine of claim 1, wherein the processor is further configured to filter out the detected first change in direction of travel from being used to determine a range of motion for the movement.  

REASONS FOR ALLOWANCE
Claims 1-2, 5-19, 22 and 23 are allowed as amended above.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 18 each recite a system and method for counting repetitions on an exercise machine, whereby a series of position updates are evaluated to determine a first change in direction, ignoring this first change in direction based at least in part on a determination that the first change in direction does not comply with a threshold position and determining that a repetition has been complted based at least in part on a determination that a second detected change in direction complies with the threshold position. The prior art of record neither shows nor teaches determining a first and second change in direction and counting only the second instance as a completed rep. For at least this reason, claims 1 and 18 and all claims depending therefrom are considered allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784